 
 
I 
108th CONGRESS
2d Session
H. R. 5048 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage under the Medicare Program of annual screening pap smear and screening pelvic exams. 
 
 
1.Short titleThis Act may be cited as the Providing Annual Pap Tests to Save Women’s Lives Act of 2004.
2.Coverage of annual screening pap smear and pelvic exams
(a)In general
(1)Annual screening pap smearSection 1861(nn)(1) of the Social Security Act (42 U.S.C. 1395x(nn)(1)) is amended by striking , if the individual involved and all that follows before the period and inserting if the woman involved has not had such a test during the preceding year.
(2)Annual screening pelvic examSection 1861(nn)(2) of the Social Security Act (42 U.S.C. 1395x(nn)(2)) is amended by striking during the preceding 2 years, or during the preceding year in the case of a woman described in paragraph (3), and inserting during the preceding year,.
(3)Conforming amendmentSection 1861(nn) of the Social Security Act (42 U.S.C. 1395x(nn)) is amended by striking paragraph (3).
(b)Effective dateThe amendments made by subsection (a) apply to items and services furnished on or after January 1, 2005. 
 
